DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 26 April 2021 has been entered.

Allowable Subject Matter
Claims 1, 4-6, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a light source control assembly, comprising: a photoelectric converter; at least one light-emitting unit; and a light controlling structure arranged opposite to and spaced apart from the at least one light-emitting unit merely in a normal direction along an optical axis of the at least one light-emitting unit, and configured to pass therethrough a first portion of light and to block a second portion of light wherein: the at least one light emitting-unit is provided on the photoelectric converter, or the plurality of light- blocking portions comprise a plurality of photoelectric converters.
Choi (US 2009/0323313 A1), considered the closest prior art, teaches a light source control assembly, comprising a light-emitting unit and a reflective light controlling structure arranged opposite to and spaced apart from the light-emitting unit.  Choi does 
Xiao (CN 101922669 A), considered a close prior art, teaches a light source control assembly comprising a light-emitting unit and a photoelectric converter.  Xiao’s light emitting unit is not provided on the photoelectric converter, nor is the photoelectric converter positioned to allow it to function as a light controlling structure.
Claims 4-6, 8-19 inherit the subject matter from claim 1.
With respect to claim 20:	The prior art of record does not teach or reasonably suggest a method for manufacturing a light source control assembly, comprising: a photoelectric converter; at least one light-emitting unit; and a light controlling structure arranged opposite to and spaced apart from the at least one light-emitting unit merely in a normal direction along an optical axis of the at least one light-emitting unit, and configured to pass therethrough a first portion of light and to block a second portion of light wherein: the at least one light emitting-unit is provided on the photoelectric converter, or the plurality of light- blocking portions comprise a plurality of photoelectric converters.
Choi (US 2009/0323313 A1), considered the closest prior art, teaches a method of manufacturing a light source control assembly, comprising a light-emitting unit and a reflective light controlling structure arranged opposite to and spaced apart from the light-emitting unit.  Choi does not teach a photoelectric converter, and teaches away from making the light controlling structures photoelectric converters since this would make them unsatisfactory for their intended purpose as reflectors.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875